Order reversed, with costs and disbursements, and the verdict reinstated. The issues of negligence and contributory negligence were properly resolved, and the objection of the city that the complaint does not allege and the proof show proof of service of claim* is obviated by amendment of the complaint allowed here by order this day handed down,† and submission of the notice actually filed with the comptroller within due time prior to commencement of the action. Present — Dowling, P. J., Finch, MeAvoy, Martin and O’Malley, JJ.

 See Laws of 1886, chap. 572; Greater New York Charter (Laws of 1901, chap. 466), § 261, as amd. by Laws of 1912, chap. 452.— [Rep.


May 31, 1929, ante, p. 804.— [Rep.